                 Case 6:19-bk-02624-KJ        Doc 48      Filed 01/27/20       Page 1 of 33



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

    In Re:                                              Case No. 6:19-bk-02624-KJ

    WILLIAM RODRIGUEZ, JR,                              Chapter 7

                    Debtor.
                                                    /

     WELLS FARGO BANK, N.A., AS TRUSTEE, ON BEHALF OF SASCO MORTGAGE
    LOAN TRUST 2007-MLN1 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
      2007-MLN1’S RESPONSE TO TRUSTEE’S MOTION TO (I) APPROVE A SHORT
            SALE OF REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
    ENCUMBRACES, AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
       (II) SURCHARGE AGREEMENT BETWEEN SECURED LENDERS AND THE
                       ESTATE, AND AND (III ) OTHER RELIEF
                      (Re: 667 Allerton Way, Sanford, Florida 32771)

             Wells Fargo Bank, N.A., as Trustee, on behalf of SASCO Mortgage Loan Trust 2007-

MLN1 Mortgage Pass-Through Certificates, Series 2007-MLN1 (“Respondent”), by and through

undersigned counsel, hereby submits its Response to Trustee’s Motion to (I) Approve Short Sale

of Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to

U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement Between Secured Lenders and the

Estate, and (III ) Other Relief to preserve its rights to be paid off in full as a first position creditor

or in accordance with any approval as authorized by Respondent. The basis of the Response is

stated below

                                              RECITALS1


             On or about August 11, 2006, William Rodriguez Jr ("Debtor") executed a promissory

note in the principal sum of $207,920.00 (the "Note). A copy of the Note is attached hereto as


1
  Pursuant to Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this
proceeding by Rule 9017 of the Federal Rules of Bankruptcy Procedure, Respondent requests that the Court take
judicial notice of the documents and other records on file in this case.
1
  The Note and Mortgage are collectively referred to herein as the “Loan.”
              Case 6:19-bk-02624-KJ         Doc 48    Filed 01/27/20     Page 2 of 33




Exhibit A and incorporated herein by reference.

       The Note was secured by a recorded mortgage (the "Mortgage"), executed by Debtor,

encumbering the real property located at 667 Allerton Way, Sanford, Florida 32771 (the

"Property"). A copy of the Mortgage is attached hereto as Exhibit B and incorporated herein by

reference.

       On April 22, 2019, Debtor commenced the instant case by filing a voluntary petition

under Chapter 7 of the Bankruptcy Code.

             On January 7, 2020, the Trustee filed a Motion to (I) Approve Short Sale of Real

Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to U.S.C. §

363(b), (f), and (m), (II) Surcharge Agreement Between Secured Lenders and the Estate, and

(III) Other Relief [D.E. No. 46] according to which the Trustee has received an offer to purchase

the Property for the price of $180,000.00 with a $9,000.00 carve out and $144,546.86 to satisfy

Respondent’s lien.


       RESPONDENT DOES NOT OPPOSE TRUSTEE’S MOTION TO
       APPROVE SHORT SALE OF REAL PROPERTY ON THE CONDITION
       THAT THE FOLLOWING PROVISIONS ARE INCLUDED IN THE
       ORDER

       1.        This Response is contingent upon Respondent’s secured claim being paid off in

full or in accordance with any approval as authorized by Respondent.

       2.        The estimated payoff good through February 2, 2020 is $267,052.40.

       3.        Moreover, Respondent requests that the sale take place no later than 90 days after

the signing of the Order granting same.

       4.        In the event that the sale of the Property does not take place, Respondent shall

retain its lien for the full amount due under the Loan.

       Based on the foregoing, Respondent hereby submits its Response to Trustee’s Motion to
            Case 6:19-bk-02624-KJ         Doc 48   Filed 01/27/20    Page 3 of 33




Approve Short Sale of Real Property Free and Clear of Liens, Claims, Encumbrances, and
Interests Pursuant to U.S.C. § 363(b), (f), and (m), (II) Surcharge Agreement Between Secured
Lenders and the Estate, and (III ) Other Relief.
                                                   Respectfully Submitted:

                                                   /s/ Jennifer Laufgas

                                                   Jennifer Laufgas (FBN 56181)
                                                   JLaufgas@aldridgepite.com
                                                   Fifteen Piedmont Center
                                                   3575 Piedmont Road, N.E., Suite 500
                                                   Atlanta, GA 30305
                                                   Phone: (404) 994-7400
                                                   Fax: (619) 590-1385
            Case 6:19-bk-02624-KJ        Doc 48     Filed 01/27/20     Page 4 of 33




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing Response to

Trustee’s Motion to Sell Property of the Estate was served electronically or via U.S. Mail, first-

class postage prepaid, to:

DEBTOR’S ATTORNEY                                 TRUSTEE
(via electronic notice)                           (via electronic notice)
Paul L Urich                                      Richard B Webber
paulu@urichoffice.com                             F001@ecfcbis.com

DEBTOR                                            OFFICE OF THE US TRUSTEE
William Rodriguez, Jr.                            (via electronic notice)
1000 Berkman Circle                               Office of the United States Trustee
Sanford, FL 32771                                 George C Young Federal Building
                                                  400 West Washington Street, Suite 1100
                                                  Orlando, FL 32801
                                                  USTP.Region21.OR.ECF@usdoj.gov



Dated: January 27, 2020

                                                    /s/ Jennifer Laufgas
                                                    Jennifer Laufgas, FL Bar No.: 56181
                                                    Attorney for Respondent
                                                    Aldridge Pite, LLP
                                                    Fifteen Piedmont Center
                                                    3575 Piedmont Road, N.E., Suite 500
                                                    Atlanta, GA 30305
                                                    Phone: (404) 994-7400
                                                    Fax: (619) 590-1385
                                                    Email: jlaufgas@aldridgepite.com
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 5 of 33




                                                     EXHIBIT A
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 6 of 33




                                                     EXHIBIT A
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 7 of 33




                                                     EXHIBIT A
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 8 of 33




                                                     EXHIBIT A
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 9 of 33




                                                     EXHIBIT A
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 10 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 11 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 12 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 13 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 14 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 15 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 16 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 17 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 18 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 19 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 20 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 21 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 22 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 23 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 24 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 25 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 26 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 27 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 28 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 29 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 30 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 31 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 32 of 33




                                                     EXHIBIT B
Case 6:19-bk-02624-KJ   Doc 48   Filed 01/27/20   Page 33 of 33




                                                     EXHIBIT B
